 

AMENDMENT TO AND AFFIRMATION OF
UNCONDITIONAL GUARANTY

 

This AMENDMENT TO AND AFFIRMATION OF UNCONDITIONAL GUARANTY (the “Amendment and
Affirmation”) is made and entered into as of April 23, 2015, by the undersigned
guarantor (“Guarantor”) for the benefit of SQUARE 1 BANK (“Bank”).

 

RECITALS

 

GRIDSENSE INC. (“Borrower”) and Bank are parties to that certain Loan and
Security Agreement dated as of November 2, 2012, (as amended from time to time,
the “Loan Agreement”). Guarantor executed for the benefit of Bank an
Unconditional Guaranty dated as of December 30, 2013 (as amended from time to
time, including without limitation by that certain Amendment to and Affirmation
of Unconditional Guaranty dated on or about July 16, 2014, the “Guaranty”). Bank
and Borrower propose to enter into a Seventh Amendment to the Loan Agreement
dated on or about the date hereof (the “LSA Amendment”), which, among other
things, restructures the payment schedule for a portion of the Obligations. In
addition, Guarantor and Bank propose to enter into a Pledge and Security
Agreement dated on or about the date hereof (the “PSA”), pursuant to which
Guarantor shall cash secure a portion of its obligations under the Guaranty.
Bank has agreed to enter into the LSA Amendment and the PSA provided, among
other things, that Guarantor agrees that the Guaranty, as modified by this
Amendment and Affirmation, will remain effective.

 

AGREEMENT

 

NOW, THEREFORE, Guarantor agrees as follows:

 

1. Section 9.3 of the Guaranty is hereby amended and restated, as follows:

 

9.3 Guarantor shall at all times maintain Guarantor’s cash (excluding (i)
Guarantor’s cash on the balance sheet of USSI, OmniMetrix, DSIT and Borrower,
and (ii) Guarantor’s cash held in segregated accounts at Bank as cash security
for a portion of Guarantor’s obligations under this Guaranty) of at least 1.00
times any Obligations owed by Borrower to Bank (excluding any such Obligations
which are cash-secured by cash held in segregated accounts at Bank in the name
of the Guarantor).

 

2. Guarantor consents to the execution, delivery and performance by Borrower of
the LSA Amendment and the documents and instruments executed in connection
therewith, as well as all other amendments and modifications to the Loan
Agreement.

 

3. The Guaranty is and shall remain in full force and effect. Guarantor confirms
that Guarantor has no defenses against its obligations under the Guaranty.

 

4. Guarantor represents and warrants that the representations and warranties
contained in the Guaranty are true and correct as of the date of this Amendment
and Affirmation. Unless otherwise defined, all capitalized terms in this
Amendment and Affirmation shall be as defined in the Guaranty.

 

GridSense Inc. – Amendment and Affirmation of Guaranty (April 2015)

 

 

 

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Amendment and
Affirmation as of the first date above written.

 

  ACORN ENERGY, INC.       By:     Name:     Title:  

 

[SIGNATURE PAGES CONTINUE ON NEXT PAGE]

 

GridSense Inc. – Amendment and Affirmation of Guaranty (April 2015)

 

 

 

 

SQUARE 1 BANK         By:     Name:     Title:    

 

GridSense Inc. – Amendment and Affirmation of Guaranty (April 2015)

 

 

 

 

 

